Title: From Thomas Jefferson to Henry Dearborn, 15 January 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne
                            
                            
                        
                        I inclose you letters from Genl. Wilkinson, of Dec. 9. these, & some recd. from Govr. Claiborne render
                            it necessary to take certain measures into consideration. not knowing whether mr Gallatin will be well enough to come out
                            to day, I have written to him to say that if he is, and will call on me early, I will, on his arrival ask the favor of the
                            other gentlemen to come for the purpose of communication & consultation. will you do me the favor to mention this to mr
                            Madison & mr Smith, that they may be in readiness if mr Gallatin should be well enough to join us.
                  
                  Jan. 15. 07.
                    